NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-3990
                                       ___________

                    FREDY MARIONY ALVARADO-CALDERON,
                     a/k/a Eduardi Calderon, a/k/a Estuardo Calderon,
                     a/k/a Ignacio Velasquez, a/k/a Estuardo Soto-Lopez,
                                                             Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                   ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A078-171-945)
                      Immigration Judge: Honorable Audra Behne
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  August 10, 2020
          Before: AMBRO, GREENAWAY, JR. and PORTER, Circuit Judges

                             (Opinion filed: August 12, 2020)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Fredy Mariony Alvarado-Calderon (Calderon), proceeding pro se, petitions for

review of an order of the Board of Immigration Appeals (BIA) dismissing his appeal

from the Immigration Judge’s (IJ) order denying his application for withholding of

removal and protection under the Convention Against Torture (CAT). For the reasons

that follow, we will dismiss the petition in part and deny it in part.

       As the parties are well-aware of the facts, we will only describe them here briefly.

Alvarado-Calderon, a native and citizen of Guatemala, entered the United States illegally

in 1996. After his conviction in New Jersey for shoplifting in 2000, he returned to

Guatemala; but he was apprehended a year later as he attempted to re-enter the United

States. In 2001, he was charged with removability pursuant to 8 U.S.C.

§ 1182(a)(6)(A)(i), as an alien present without admission. An IJ ordered him removed in

absentia.1 Between 2002 and 2006, he was convicted in New Jersey and Pennsylvania of

numerous offenses ranging from shoplifting to simple assault. He was removed pursuant

to the prior removal order in 2007.

       Alvarado-Calderon re-entered the United States again in 2008; that same year, he

was convicted of battery in Illinois. He returned to Guatemala in 2009, where he was

convicted of serious bodily injury in 2011, and, a year later, he was arrested for extortion.

In January 2017, he admittedly shot his cousin Manuel in the back and Manuel’s son,


1
  The Government maintains that Alvarado-Calderon was removed pursuant to that order
in October 2001, and that he re-entered the United States sometime thereafter; however,
the record is unclear on this point.
                                            2
Carlos Manuel, in the chest. Carlos Manuel died five days later. Two months later, he

left Guatemala and entered the United States illegally for the final time. There is an

outstanding warrant in Guatemala for Alvarado-Calderon’s arrest for murder and

attempted murder.

       Alvarado-Calderon was detained by U.S. immigration authorities in July 2017,

and his prior order of removal was reinstated. He was convicted in the United States

District Court for the District of Maryland in March 2018 of illegal re-entry in violation

of 8 U.S.C. § 1326, for which he was sentenced to two years’ imprisonment. In 2019,

upon release into custody with the Immigration and Customs Enforcement (ICE) Agency,

he expressed a fear of harm if he was returned to Guatemala, and his case was referred to

an IJ for withholding-only removal proceedings. See 8 C.F.R. § 1208.31(c), (e).

Alvarado-Calderon filed an application for withholding of removal under the

Immigration and Nationality Act (INA), 8 U.S.C. § 1231(b)(3), and withholding or

deferral of removal under the Convention Against Torture (“CAT”), 8 C.F.R. §

1208.17(a).

       At a hearing before the IJ, Alvarado-Calderon testified that he will be subject to

torture by his uncle or his cousin Manuel if he is returned to Guatemala. He maintained

that his uncle wants to harm him because of a long-running family dispute, and Manuel

wants to harm him for killing his son Carlos. He testified that his relatives have used

their Government connections to have false criminal charges brought against

                                             3
him, including the outstanding murder and attempted murder charges.2 He claims that if

he is returned to Guatemala to face those charges, his cousin or uncle will pay or use their

influence with the police to gain access to Alvarado-Calderon so they can harm him.

       The IJ determined that Alvarado-Calderon’s convictions for assault and battery

were “particularly serious crimes,” and, therefore, he was statutorily ineligible for

withholding of removal under the INA and under the CAT. Alternatively, the IJ

determined that the harm Alvarado-Calderon feared was not on account of a protected

ground, but rather the result of a family dispute, and, therefore, did not provide a basis for

withholding of removal under the INA. The IJ also found that Alvarado-Calderon had

not established that he would suffer torture by or with the consent or acquiescence of

Guatemalan officials, as required for withholding or protection under the CAT.

       On appeal to the BIA, Alvarado-Calderon did not dispute that his convictions were

for particularly serious crimes, and, therefore, the Board deemed any challenge to that

determination as waived. The Board quickly dispensed with a challenge that the

interpreter was biased and misinterpreted Alvarado-Calderon’s testimony, finding no

factual basis to support it. The BIA otherwise adopted and affirmed the IJ’s decision and

dismissed the appeal. Alvarado-Calderon filed this timely petition for review.



2
 According to Alvarado-Calderon’s testimony, Carlos was killed by a poisonous bullet
shot from Manuel’s gun, and not by the bullet from his gun which struck Carlos in the
chest.

                                              4
       We have jurisdiction to review final orders of the BIA pursuant to 8 U.S.C.

§ 1252. When, as here, the BIA affirmed and partially reiterated the IJ's discussions and

determinations, we review both decisions. See Sandie v. Att'y Gen., 562 F.3d 246, 250

(3d Cir. 2009). We review the agency's findings under the substantial-evidence standard

pursuant to which “[t]he agency’s findings of fact are conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary.” Nasrallah v Barr, 140 S.

Ct. 1683, 1692 (2020).

       As noted by the BIA, Alvarado-Calderon did not contest the IJ’s determination

that he was convicted of a “particularly serious crime” and that he was, therefore,

ineligible for withholding of removal under either the INA or the CAT; he was

potentially eligible only for deferral of removal under the CAT. See 8 U.S.C.

§§ 1158(b)(2)(A)(ii), (B)(i); 8 U.S.C. § 1231(b)(3); 8 C.F.R. § 1208.16(d). To the extent

that his informal brief can be construed to challenge his withholding claim under the

CAT,3 we will dismiss the petition for lack of jurisdiction. See 8 U.S.C. § 1252(d)(1);

Castro v. Att’y Gen., 671 F.3d 356, 365 (3d Cir. 2012) (noting that this Court generally

lacks jurisdiction to consider any issues not raised before the Board).

       To establish his claim for deferral of removal under the CAT, Alvarado-Calderon

had to show that he is “more likely than not” to be tortured “by or at the instigation of or


3
 Alvarado-Calderon does not challenge his withholding claim under the INA, and he
challenges the denial of “CAT” relief only generally.

                                              5
with the consent or acquiescence of” a Guatemalan public official. 8 C.F.R.

§ 1208.16(c)(2); § 1208.18(a)(1); Sevoian v. Ashcroft, 290 F.3d 166, 174-75 (3d Cir.

2002). Alvarado-Calderon was required to establish his entitlement to relief by objective,

not subjective, evidence. Kamara v. Att’y Gen., 420 F.3d 202, 213 (3d Cir. 2005).

Substantial evidence supports the denial of CAT relief.

       The IJ determined that Alvarado-Calderon failed to establish that the Guatemalan

Government would breach its legal responsibility to prevent his torture. See Silva-

Rengifo v. Att’y Gen., 473 F.3d 58, 69, 70 (3d Cir. 2007). As the IJ noted, the 2017

Human Rights Report (HR Report) indicated that there was police corruption in

Guatemala, but that the Government had taken measures to combat it, including through

its Office of Professional Responsibility (ORP), which conducts internal investigations of

security abuses by officers. A.R. at 55-56, 60. The ORP reported that complaints against

police for extortion and abuse of authority were down significantly.4 A.R. at 60. The


4
  Contrary to Alvarado-Calderon’s contention, the IJ considered that he filed a complaint
with the ORP alleging that officers had beaten him while he was detained on the
extortion charges. He testified that he was told that the officers would be fired, but he
believes they were only transferred because he saw them in a different location. (See HR
Report at 6, A.R. at 55, noting that the police “routinely transferred officers suspected of
wrongdoing rather than investigating them.”). He admitted, however, that he did not
know whether the officers were disciplined. Cf. Gomez-Zuluaga v. Att’y Gen., 527 F.3d
330, 351 (3d Cir. 2008) (explaining that where police repeatedly ignore reports filed by
the alien concerning violence and threats, this could constitute willful blindness). The IJ
concluded that, assuming that the allegations against the officers were true, the record
evidence indicates that they were rogue officers whose actions were the workings of
criminal elements within Guatemala and not the Guatemalan government.

                                             6
articles that Alvarado-Calderon submitted were also found to demonstrate, like the

Report, that the Guatemalan police investigate crimes and arrest suspects in criminal

cases. IJ Op. at 10. Alvarado-Calderon speculated that his relatives had paid police to

arrest and detain him in the past, but he failed to provide any support for this claim, and

the record undermines it.5 For example, despite his claim that his cousin Manuel pays to

influence the police, Alvarado-Calderon admitted that both he and Manuel’s son Carlos

were arrested after an altercation, and that Carlos was required to pay him for damages to

his property. See A.R. at 155-156. Moreover, as the IJ found, Alvarado-Calderon’s

criminal history and the articles he submitted indicate that his prior arrests and criminal

charges appear legitimate. Id. at 10-11. In particular, Alvarado-Calderon’s testimony

that he shot Carlos Manuel in the chest and left Guatemala two months later, coupled

with his admission that he may have caused Carlos’s death, led the IJ to conclude that the

outstanding murder charges were not the product of corrupt activities by Guatemalan

officials. The BIA agreed with the IJ that there was insufficient evidence that Alvarado-


5
  Alvarado-Calderon also maintained that he was raped and beaten by inmates while in
prison on the extortion charges. He asserts that he contracted HIV as a result of the
sexual assault. He testified that the assault was orchestrated by Oto Francisco, an
employee of his uncle, who was facing attempted murder charges. Alvarado-Calderon
was scheduled to testify against Francisco, and the attack was allegedly done to
intimidate him and keep him from testifying. The IJ noted that this assault was
committed by private, not government actors, and there is nothing in the record indicating
that Alvarado-Calderon reported the assault to the authorities; indeed, when he was
released, he filed the complaint with ORP against the officers but he did not mention the
sexual assault.

                                              7
Calderon would likely be tortured as a result of the impending possible arrest in

Guatemala. The record does not compel a different conclusion.

       Finally, Alvarado-Calderon alleges generally that the BIA was biased against him.

See Wang v. Att’y Gen., 423 F.3d 260, 269 (3d Cir. 2005) (“[N]o person [may] be

deprived of his interests in the absence of a proceeding in which he may present his case

with assurance that the arbiter is not predisposed to find against him.”). There is no basis

to support a claim of bias. See Liteky v. United States, 510 U.S. 540, 555 (1994).6

       Based on the foregoing, we will dismiss the petition for review to the extent we

lack jurisdiction, and will deny the petition for review in all other respects.




6
  Alvarado-Calderon did not raise any issue in his brief with respect to his allegation of
misinterpretation or bias on the part of the interpreter. See Khan v. Att’y Gen., 691 F.3d
488, 495 n.4 (3d Cir. 2012) (an “issue is waived unless a party raises it in its opening
brief”); see also Fed. R. App. P. 28(a)(8). In any event, we agree with the BIA that the
record does not support such a claim.
                                               8